Action to recover for damages claimed to have been suffered by plaintiff as a consequence of the disbursement by defendant, as treasurer of a corporation, of certain moneys in its treasury, and the failure to *1042“pay plaintiff’s weekly salary, thus inducing a breach of his contract with the corporation. Plaintiff had judgment in the sum of $1,100, plus certain disbursements. Plaintiff appeals from so much of the judgment as limited his damages to the sum of $1,100; while defendant cross-appeals, asserting that the complaint should have been dismissed. Judgment reversed on the law, with cost to defendant, and the complaint dismissed on the law, with costs to defendant. The facts as found by the trial court are disaffirmed. The payment of the moneys of which plaintiff makes complaint did not effect a breach of his contract with the corporation. Assuming, but not deciding, that the items paid were not then owing by the corporation, the making of those payments by the defendant, as treasurer of the corporation, did not constitute an interference with plaintiff’s contract with the corporation or induce its breach. If the payments made were not then justified, his wrongful act constituted a grievance of which the corporation, and not the plaintiff, might complain. These acts, in any event, did not give rise to any cause of action in favor of plaintiff against the individual defendant. (Lukach v. Blair, 108 Mise. 20; 192 App. Div. 957; Greyhound Corp. v. Commercial Casualty Ins. Co., 259 App. Div. 317; Moskowitz v. Feuer, 265 App. Div. 884, affd. 291 1ST. Y. 568.) Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.